OPINION
By BARTLETT, J.
1. The motion to strike certain words from the defendant’s answer, is sustained as to both branches thereof.
2. Motion to make petition definite and certain, overruled.
Both branches of the motion to strike from the answer involve allegations that the plaintiff conveyed the property in question to a corporation of which they are the principal officers and shareholders or their wives are such shareholders.
“Property acquired by the corporation is as distinct from the individual property of its shareholders as would be the individual property of one shareholder from that of another.” 10 O. Jur. Corporations, Sec. 10, p. 53; Beckel and Co. v. Knox Co. Mutual Ins. Co., 20 Ohio 174, 184 and 185.
The fiction of the separate entity of the corporation may be disregarded when justice requires it, as where it has been insisted on as a protection to fraud or any other illegal transaction. 10 O. Jur. Ibid. Sec. 9, p. 52. There are no averments in the answer in the instant case, upon which to base an attack on the corporate entity referred to, nor even an indication of a desire to do so on the part of the defendant.
It follows that averments concerning the conveyance of the property to the corporation of which plaintiffs are officers and shareholders, are not pertinent to the issues involved; and being irrelevant on motion should be stricken out. Sec. 2309.33 R. C.
The motion to make definite and certain the averment in the second defense is overruled, on the ground that it seems to be conceded that the defendant vendor of the property was to pay only the taxes due in December 1951, which was done.
The word “tax” is sufficiently general and comprehensive to include the word “assessment.” Miami County v. Dayton, 92 Oh St 215; 38 O. Jur. Special Assessment, Section 89, p. 1057; Ibid, Sec. 3, p. 902. This raises the most serious question in the instant case; but since no demurrer has been interposed, the Court is not required to pursue further the matter at issue, except to overrule the motion to make definite and certain which is accordingly done.
Entry accordingly with exceptions by both counsel for defendant and plaintiff.